DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 6/17/21 has been entered. Claim(s) 1-21, 23-24, and 26-27 are pending in the application and are under examination.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-21, 23-24, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a method (claims 1-11, 21, 23, 26 and 27), computer-readable medium (claims 12-17), and system (claims 18-20 and 24), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction). These include:  presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path; tracking the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path; evaluating a comparison between the trial spatial path to the benchmark spatial path; and providing real-time feedback during the tracking by presenting a visual effect separate from the target movement pattern and/or producing a sound, the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison, wherein the visual effect includes a background pattern indicating corrective information; wherein providing the real- time feedback includes displaying a background pattern indicating corrective information that corresponds to the sound representing the change to be made; wherein presenting the visual display includes: generating a three-dimensional model of the target movement pattern; and displaying the three-dimensional model within a three- dimensional environment 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., using a sensor to track; using an immersive headset to display; using a non-transitory machine-readable medium including instructions, which when executed by a processor, cause the processor to perform operations to perform the steps above; using a system comprising: a display and processor to perform the steps above) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as an improvement to the functioning of a computer or to any other technology or technical field, application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, application of the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This is evidenced by the generic nature of the claimed physical hardware, which are not defined beyond identifying them by name and result-based function.  Furthermore, the recitation of a sensor to collect user data amounts to insignificant pre-solution activity for the sole purpose of data gathering, again recited at a high level of generality.  The sensor data is needed to perform the subsequent judicial exception.  However, the claims are silent as to any particular arrangement of sensors or underlying functionality beyond generically “tracking” the recited information. Additionally, the “immersive headset” merely serves to display the feedback that could otherwise be provided through interpersonal interaction (i.e., a coach demonstrating through actions or using pen and paper to show a deviation).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to perform the abstract idea identified above.  The recited additional elements amount to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the lack of further detail in the written description - see MPEP 2106.05(d) and Berkheimer Memo.  This is evidenced the generic nature of these elements disclosed in the written description which identifies them by name alone (for example, par. 0137 describing the hardware as “traditional”), thus demonstrating that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).  Additionally, the recited sensor is merely used to collect user data, and are also recited at a high level of generality. This limitation therefore remains insignificant extra-solution activity even upon reconsideration.  Lastly, mere automation of manual processes, as is the case in the present application, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application.  Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a processor, for example). Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept..  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-21, 23-24, and 26-27 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
1, 5-6, 9-12, 15-18, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by GEISNER (US 2010/0281432).  Regarding claim(s) 5-6, 9, 11, and 15-16, see the reasons stated in pages 5-9 of the previous office action mailed on 2/17/21 and incorporated herein by reference.
Regarding claim 1, GEISNER teaches a method (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); tracking, using a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluating a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and providing real-time feedback during the tracking by presenting a visual effect separate from the target movement pattern (par. 0027; 0074; 0132; 0140-141; 0144-0145: real-time feedback includes visual content, such as instructional gesture data which may point to the error or provide the user with hints or small suggestions to the user’s motion), the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison (par. 0027; 0074; 0132; 0140-141; 0144-0145: visual feedback provided to a user, such as video feedback, which can be live, portrays the delta between the user’s actual position and the ideal position), wherein the visual effect includes a background pattern indicating corrective information (par. 0027; 0074; 0132; 0140-141; 0144-0145: visual feedback, such as a tracer pattern, is provided to the user).
Regarding claim 12, GEISNER teaches a non-transitory machine-readable medium including instructions (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions), which when executed by a processor (par. 0024: processor), cause the processor to perform operations to: send, to a display for presentation, a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); track, using data received from a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 
Regarding claim 18, GEISNER teaches a system (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: a display to present a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); a processor (par. 0024: processor) to: track, using data received from a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluate a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and 43provide real-time feedback during the tracking by sending, to the display for presentation, a visual effect separate from the target movement pattern (par. 0027; 0074; 0132; 0140-141; 0144-0145: real-time feedback includes visual content, such as instructional gesture data which may point to the error or provide the user with hints or small suggestions to the user’s motion), the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison (par. 0132; 0140-141; 0145: video feedback, which can be live, portrays the delta between the user’s actual position and the ideal position), wherein the visual effect includes a background pattern indicating 
Regarding claim 21, GEISNER teaches a method (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); tracking, using a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluating a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and providing real-time feedback during the tracking by playing a sound (par. 0027; 0074; 0132; 0140-141; 0144-0145: real-time feedback includes audio content, such as instructional gesture data which may point to the error or provide the user with hints or small suggestions to the user’s motion), the sound representing a change to be made to align the attempt to the target movement pattern (par. 0027; 0074; 0132; 0140-141; 0144-0145: voice over feedback, which can be live, could verbalize the errors or possible corrections for the user), wherein providing the real- time feedback includes displaying a background pattern indicating corrective information that corresponds to the sound representing the change to be made (par. 0027; 0074; 0132; 0140-141; 0144-0145: feedback may include a combination of audio and visual feedback, the visual feedback including a tracer pattern).
Regarding claim 24, GEISNER teaches a system (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: a display to present a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); a processor (par. 0024: processor) to: track, using data received from a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluate a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 
Regarding claim 10 and 17, GEISNER further teaches wherein the visual effect includes a change to a background color and a change to a background pattern corresponding to the change to be made to align the attempt to the target movement pattern par. 0027; 0074; 0132; 0137; 0139; 0140-141; 0143-0145: visual feedback, including a combination of changing the color of a display element and a tracer elements, based on the user's motion, in the game such that the game play continues uninterrupted.).
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 7, 26, and 27 is/are rejected under 35 U.S.C. 103 as being obvious over GEISNER.  Regarding claim(s) 7, see the reasons stated in page 10 of the previous office action mailed on 2/17/21 and incorporated herein by reference.  
Regarding claim 26, GEISNER teaches the elements above, but fails to further disclose wherein the background pattern includes a plurality of shapes that are uniformly distributed across an entire field of view.
Regarding claim 27, GEISNER teaches the elements above, but fails to further disclose wherein the background pattern includes a plurality of shapes arranged in a grid, the plurality of shapes selected based on a feedback type.

Claim(s) 2-4, 8, 13-14, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over GEISNER in view of MIRELMAN (US 2014/0276130 A1).  Regarding claim(s) 2-4, 8, 13-14, 19-20 and 23, see the reasons stated in pages 10-12 of the previous office action mailed on 2/17/21 and incorporated herein by reference.  
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument:
The §101 rejection is improper. The claims are directed to a practical application of providing real-time feedback during tracking by presenting a visual effect, which is not a mental process, nor is it a specified method of organizing human activity. Further, the independent claims are presently amended to include "a background pattern indicating corrective information," which is not possible to perform in the human mind, nor is it a listed method of organizing human activity. 

These recited aspects are not possible to do in the human mind as alleged, because a human mind cannot display a background pattern. It is not clear from the Office Action how a human mind could provide a visual effect, let alone a background pattern. Further, in order to be abstract under the umbrella term of "certain methods of organizing human activity," a claim must fit into one of the "enumerated groupings," which are defined as "fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or AMENDMENT AND RESPONSE UNDER 37 C.E.R. § 1.111Page 8Application Number: 16/015,920Dkt: 4184.002US1Filing Date: June 22, 2018Title: COACHING FEEDBACK SYSTEM AND METHODbehaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." The Office Action alleges on page 3 that the claims are directed to "interpersonal interaction." However, the claims cannot be properly placed in that category. The claims are not directed to social activities, teaching, or following rules or instructions, but instead are directed to providing real-time feedback during tracking (of a user) by presenting a visual effect, including a background pattern. This is not a simple rule or instruction, but instead a complex technique for visual display. 

In contrast to the Office Action's example of a coach or teacher using a physical aid, the claims recite significantly more, such as tracking and presenting a visual effect as real-time feedback. Further, the background pattern indicating corrective information that is currently claimed does not appear to fit into the Office Action's example. Because there is no analogous human version of a background pattern, the claims are not directed to a mental process or one of the certain methods of organizing human activity. 
	
	Examiner respectfully disagrees.  Applicant is directed to the updated grounds for rejection above, which is necessitated by claim amendment.  Moreover, Applicant’s assertion that the claimed steps are not capable of being performed by mental process or certain methods of organizing human activity is unpersuasive.  Even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii).  In this case, the instructive steps of providing a target movement and subsequent visual feedback is practically capable of being performed by a combination of mental steps (i.e., observing the user and thinking about what information to convey to the user) and subsequently conveying that information (i.e., by writing it down on a piece of paper and showing it to the user).  These steps can be categorized as a combination of abstract ideas, as they require both a mental step and an interpersonal interaction such as teaching or following instructions.  A human can practically perform the step of displaying a background pattern by simply writing it on a piece of paper using a pen.  Thus, the steps identified by Examiner fall into a concept related to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), as the steps are practically performed by a teacher and student using pen and paper as an aid to complete the steps which require displaying visual content.  Applicant merely restates the claim language of providing real-time feedback during tracking (of a user) by presenting a visual effect, including a background pattern stating that This is not a simple rule or instruction, but instead a complex technique for visual display.  Examiner interprets a teacher could practically perform this, again using pen and paper to provide the visual content.  Additionally, the steps instruct a teacher how to perform the process of presenting information, tracking the user, evaluate the user, a provide feedback.  This would not be too complex for a teacher to perform by simply writing a pattern of shapes on a sheet of paper and displaying that to the student.  Although Applicant further argues that tracking and presenting a visual effect as real-time feedback is significantly more than the abstract idea, these are recited at a high level of generality which does not preclude the steps from being performed by a teacher observing, evaluating mentally, and subsequently writing feedback down on a sheet of paper in the form of a background pattern indicating corrective action and displaying that to the user as the user performs a motion.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
35 USC 102/103 – Rejections
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument that the previously cited references fail to disclose the limitations related to a background pattern indicating corrective information, as presently claimed, Applicant is directed to the new grounds for rejection above, as necessitated by claim amendment.  Thus, Applicant’s arguments are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/JAMES B HULL/Primary Examiner, Art Unit 3715